DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,905,235. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope or are obvious over one another.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,939,755. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope or are obvious over one another.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 introduce “a hanging rod” which is already introduced in claims 9 and 14 and therefore it is not clear if only one or more than one hanging rod is required.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 6,079,803).
Regarding claims 1 and 4, West et al. (hereafter “D1”) discloses a modular closet (col. 4, lines 58-67) comprising: at least one closet module (as at unit 400 – figure 1), each of the at least one closet module including: a first beam (portions of posts 390/410 – four posts in module thereby four beams) and a second beam extending parallel to each other with a first plurality of struts (not indexed – see figure 18) disposed between and interconnecting the first beam and the second beam, each of the first beam and the second beam having respective first and second beam inside surfaces, first and second beam outside surfaces, first and second beam front surfaces and first and second beam rear surfaces, wherein the second beam front surface faces the first beam rear surface (beam surfaces can be seen in figure 6A); a third beam and a fourth beam extending parallel to each other with a second plurality of struts disposed between and interconnecting the third beam and the fourth beam, each of the third beam and the fourth beam having respective third and fourth beam inside surfaces, third and fourth beam outside surfaces, third and fourth beam front surfaces and third and fourth bean rear surfaces, wherein the fourth beam front surface faces the third beam rear surface; a plurality of through holes (414) spaced along the first beam, the second beam, the third beam and the fourth beam, each of the plurality of through holes extending from the respective first, second, third and fourth beam inside surfaces (figures 10c / 16a); a first front rail (portion of 390/410 extending from the front and forming a front flange) extending from and formed integrally with the first beam front surface, forming an L-shape with the first beam outside surface (figure 6A); a first rear rail extending from and formed integrally with the second beam rear surface, forming an L-shape with the second beam outside surface; a second front rail extending from and formed integrally with the third beam front surface, forming an L-shape with the third beam outside surface; a second rear rail extending from and formed integrally with the fourth beam rear surface, forming an L-shape with the fourth beam outside surface; and at least one closet storage element (shelf 470) disposed between a first plane defined by the first and second beam inside surfaces and a second plane defined by the third and fourth beam inside surfaces (figure 1). 
D1 does not specifically disclose the through-holes to extend entirely through the beam in the embodiment of figure 10B but does disclose such arrangement with respect to figure 16A.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to provide through holes extending all the way through on beams of the embodiment of figure 10B to provide symmetrical beams for enabling connection of both sides as illustrated in figure 1.
Regarding claim 2, D1 discloses wherein the plurality of through holes are equally spaced along the first beam, the second beam, the third beam and the fourth beam (col. 9, lines 47-52).
Regarding claim 3, D1 discloses wherein each of the first front rail, the second front rail, the first rear rail and the second rear rail are flush with each respective first, second, third and fourth beam inside surfaces (beams and rails are integrally connected, like applicant’s device).
Regarding claim 5, D1 discloses wherein fasteners (as at cam lock insert 236, coupling insert 380) extend through selected ones of the plurality of through holes (414) to secure the at least one closet storage element between the first and third beams and between the second and fourth beams (col. 9, lines 9-18).
Regarding claim 6 and 8, D1 discloses wherein a first slot is formed between facing surfaces of the first front rail and the first rear rail, and a second slot is formed between facing surfaces of the second front rail and the second rear rail (vertical slots in 390/410 are formed adjacent the rails and between front/rear rails).
Regarding claim 7, D1 discloses wherein the at least one closet module includes a first closet module and a second closet module (figure 18 shows multiple modules).
Regarding claim 9, D1 discloses further comprising: a hanging rod bracket (376 with 380 – figure 9) disposed in the first slot of the first closet module and in the second slot of the second closet module, the hanging rod bracket supported by fasteners extending through selected ones of the plurality of through holes; and a hanging rod (140/372) supported by the hanging rod bracket.
Regarding claims 12-14, 17, see the discussions of claims 1-9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631